Exhibit News Release Cenveo Updates Shareholders Re-affirms 3rd Quarter Adjusted EBITDA Guidance Board of Directors Authorizes Share Repurchase Program STAMFORD, CT – (October 7, 2008) - Robert G. Burton, Sr., Chairman and Chief Executive Officer of Cenveo, Inc. (NYSE: CVO), today gave shareholders the following update: "Given the recent unprecedented volatility in the financial markets and the Company’s share price, I wanted to update our shareholders that our business plan remains on track. Although we have not finalized our third quarter results, I believe that our results for the third quarter will be consistent with the financial targets that we issued on our last earnings call of $80 million of adjusted EBITDA.Despite a very challenging economic climate, the Company continues to perform well and will be able to deliver on its financial commitments by improving margins and paying down debt during the 3rd quarter.
